DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 11/3/2022, all requested changes to the claims have been entered.  Claims 1-20 were previously and are currently pending.  Claim amendments have resolved the pending 112(f) interpretation.

Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive.  Regarding independent claim 1, and similarly claim 11, the applicant argues that the prior art of Khanna (USPN2020/0313434) does not teach or fairly suggest the limitations of “sampling at least one of a plurality of network components to form a power consumption evaluation network according to at least one parameter within a parameter range” and “performing training according to the evaluation result to determine whether to change the power consumption evaluation network”.

The Examiner disagrees and the rejection is herein maintained.  The prior art of Khanna discloses “sampling” a plurality of LSTM network memory components/cells to form a power consumption evaluation network “according” to at least one parameter with user defined ranges, such as time interval and power consumption threshold, and wherein user updates to the parameter ranges are used to determine whether to train/update/change the parameters of the memory components/cells of the LTSM (i.e. power consumption evaluation network), see paragraphs 27, 29, 32-38, 41, 42 and 46-49. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 11 defines a “system”.  While the preamble defines a “system”, which would typically be indicative of physical apparatus, the body of the claim defines an embodiment in which the only element that the system comprises is “a controller formed of…software…” and therefore the system with that embodiment lacks any definite structure indicative of a physical apparatus.  Software and computer programs are not considered a “process, machine, manufacture, or composition of matter” and therefore the claim is considered non-statutory (see MPEP 2106.03(I) states “Non-limiting examples of claims that are not directed to any of the statutory categories include:  Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0313434 to Khanna et al. (“Khanna”).

As to claim 1, Khanna discloses an adaptive learning power modeling method, comprising: 
sampling at least one of a plurality of network components to form a power consumption evaluation network according to at least one parameter 5within a parameter range (Fig. 2; paragraphs 29 and 32-38, wherein a plurality of LSTM networks are sampled to form a power consumption network according to user defined parameter ranges such as time interval and power consumption threshold); 
evaluating a predictive power consumption of a to-be-measured circuit by the power consumption evaluation network (Figs. 5, 6; paragraphs 43-45, wherein predicted power consumption of a plurality of devices/circuits is evaluated by the LSTM network); 
training and evaluating an actual power consumption and the predictive power consumption of the to-be-measured circuit to obtain an evaluation result (Figs. 3, 7, 8, paragraphs 36-40, 46-49, wherein predicted and actual power consumption are evaluated and the thresholds may be evaluated and updated/trained based on a user response corresponding to an evaluation result);  10and 
performing training according to the evaluation result to determine whether to change the power consumption evaluation network (Figs. 4, 7, 8, paragraphs 27, 29, 41-42, 46-49, wherein the user response is used to perform updating/training to change the thresholds and time intervals associated with the LSTM network).

As to claim 2, Khanna discloses the adaptive learning power modeling method according to claim 1, wherein, the parameter range is input, specified or changed by the user (Fig. 4, paragraphs 27, 41-42, 46-49).  

15As to claim 3, Khanna discloses the adaptive learning power modeling method according to claim 1, wherein, the evaluation result comprises an accuracy relevant to an error between the actual power consumption and the predictive power consumption of the to-be-measured circuit (Figs. 3, 7, 8, paragraphs 36-40, 46-49, wherein a user response is the result/comprises of an accuracy relevant to an erroneous threshold).

As to claim 4, Khanna disclose the adaptive learning power modeling method according to claim 3, 14wherein, the evaluation result comprises a complexity (Figs. 3, 7, 8, paragraphs 36-40, 46-49, wherein a user response is the result/comprises of a complexity evaluations by the LSTM).  

As to claim 5, Khanna discloses the adaptive learning power modeling method according to claim 4, wherein, based on the evaluation result, if a tradeoff between the accuracy and the complexity is not achieved, or, the accuracy has not 5reached an accuracy standard, or, the complexity has not reached a complexity standard, then the power consumption evaluation network is changed by changing the at least one parameter, or selecting other network components from the network components (Figs. 3, 7, 8, paragraphs 36-40, 46-49, wherein a user response is the result of a tradeoff between the evaluation of LSTM and the accuracy of the threshold, and if the needed then a user response is made to change the thresholds or time intervals).  

As to claim 6, Khanna discloses the adaptive learning power modeling method according to claim 1, 10wherein, the network components is stored in a non-transitory computer readable medium, and the at least one of the network components is read or sampled from the non-transitory computer readable medium to form the power consumption evaluation network (Figs. 2, 9; paragraphs 29-35, 50-52, wherein the components of the LSTM used are necessarily stored in, and read from, a computer readable medium).

As to claim 7, Khanna discloses the adaptive learning power modeling method according to claim 1, 15wherein, the network components comprise an LSTM network (Fig. 2; paragraphs 29-35).  

As to claim 8, Khanna discloses the adaptive learning power modeling method according to claim 1, wherein, the network components comprise a network formed through combination of the LSTM network and a maxout unit (Fig. 2; paragraphs 29-35).  

As to claim 11, please refer to the rejection of claim 1.  Khanna further discloses a “controller” configured to perform the steps of claim 1, see figure 9 and paragraphs 50-54.

Regarding claims 12-18, please refer to the rejections of claims 2-8, respectively, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0313434 to Khanna et al. (“Khanna”) in view of the article “Temporal Convolutional Networks for Anomaly Detection in Time Series” to He et al. (“He”).

As to claims 9 and 10, Khanna discloses the adaptive learning power modeling method according to claim 1.
Khanna does not disclose expressly wherein the network components comprise a dilated casual convolution network or temporal convolution network.
He discloses using a temporal convolution network comprising casual convolution and dilations (i.e. dilated casual convolution) adaptive for sequential data to predict trends in number of time series (Abstract).
Khanna & He are combinable because they are from the same art of using networks for evaluating data.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of using a temporal convolution network comprising casual convolution and dilations (i.e. dilated casual convolution) adaptive for sequential data to predict trends in number of time series, as taught by He, into the adaptive learning power modeling process disclosed by Khanna.
The suggestion/motivation for doing so would have been to provide modeling sequential data using temporality and flexible receptive fields to solve time series anomaly detection (He, pages 1-2, section “1. Introduction”).
	Further, He's known technique of using a temporal convolution network comprising casual convolution and dilations (i.e. dilated casual convolution) adaptive for sequential data to predict trends in number of time series would have been recognized by one skilled in the art as applicable to the "base" process of Khanna and the results would have been predictable.
Therefore, it would have been obvious to combine Khanna with He to obtain the invention as specified in claims 9 and 10.

Regarding claims 19 and 20, please refer to the rejections of claims 9 and 10 above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/            Primary Examiner, Art Unit 2665